DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 1278460 C (Eguchi).
Eguchi discloses, referring primarily to figure 6, a circuit board, comprising: a plate-shaped base body (6): at least one pad (5) formed on a surface of the base body and responsible for electrical contact with a mating contact; and a protective film (2) being in contact with an edge of the pad and spreading on the surface of the base body [claim 1], wherein the edge of the pad and a portion of the protective film that is in contact with the edge respectively have heights continuous with each other [claim 2], wherein: the pad contacts adapted to cause the mating contact sliding rearward in a predetermined sliding direction in contact with the protective film to ride over the pad and to contact the pad that is ridden over, and an edge of the pad at a front end thereof in the sliding direction extends linearly in a width direction intersecting the sliding direction (similar to as seen in figure 13) [claim 3], wherein the pad and the protective are respectively formed on both surfaces of the base body [claim 6], wherein: a front end portion on the side of the base body on which the mating contact moves rearward in the sliding direction and first contacts the protective film, has a tapered shape that decreases in thickness toward the front, and the protective film covers the front end portion and spreads [claim 7], wherein the protective film has a lower friction coefficient than that of the surface of the base body (figure 7) [claim 8].
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 states the limitation “wherein: the plurality of pads are sequentially arranged with spacing in the sliding direction, and the protective film is in contact with both an edge at a rear end of the first pad positioned relatively in front among the plurality of pads arranged in the sliding direction and an edge at a front end of the second pad adjacent to the rear of the first pad and spreads on the surface of the base body. This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 5 states the limitation “wherein: a plurality of rows including the plurality of pads sequentially arranged with spacing in the sliding direction are arranged in a width direction intersecting the sliding direction, and the pads arranged in the two rows adjacent to each other in the width direction are respectively formed at positions deviating from each other in the sliding direction. This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847